DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688) in view of Quirk et al. (Michael Quirk and Julian Serda, “Semiconductor Manufacturing Process", 2001, Prentice-Hall, Inc., page 300), and further in view of Lin et al. (US 2014/0264911).
Regarding claim 1, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a first semiconductor chip (203; [0022]) comprising a first substrate (205; [0024]), a first dielectric layer (207; [0024]) below the first substrate (205; see Fig. 11 upside down), and a plurality of first metal lines (209; [0024]) in the first dielectric layer (207); a second semiconductor chip (103; [0022]) having a second surface (the bottom surface of 103) bonded to a first surface of the first semiconductor chip (the top surface of 203), wherein the second semiconductor chip (103) comprises a second substrate (105; [0023]), a second dielectric layer (107; [0023]) over the second substrate (105) and a plurality of second metal lines (109; [0023]) in the second dielectric layer (107); a conductive plug (1033; [0037]) comprising a first portion (the bottommost portion of 1033 with the largest horizontal width) having a first width (the largest horizontal width of 1033) and a second portion (the topmost portion of 1033 with the smallest horizontal width) having a second width (the smallest horizontal width of 1033), the second width (the smallest horizontal width of 1033) being less than the first width (the largest horizontal width of 1033), the first portion (the bottommost portion of 1033 with the largest horizontal width) extending through the first substrate (205), the second portion (the topmost portion of 1033 with the 
Qian et al. do not teach in Fig. 11, a/the first dielectric layer is a/the plurality of first dielectric layers, a second dielectric layer is a plurality of second dielectric layers, an/the insulating liner is a/the plurality of insulating liners, and wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer. 
In the same field of endeavor of semiconductor manufacturing, Quirk et al. teach a/the first dielectric layer (the dielectric layer of the metallization; page 300, third paragraph) is a/the first plurality of dielectric layers (interlayer dielectric layers; page 300, third paragraph), a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al. and Quirk et al. and to use the multiple interlayer dielectric layers as taught by Quirk et al., because Qian et al. teach each of the dielectric layers 107 and 207 to be a dielectric layer of the metallization ([0027]) and Quirk et al. teach that the multiple interlayer dielectric layers are a typical way of forming the dielectric layer of the metallization (page 300). 
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach, an/the insulating liner (the insulating liner between the conductive plug 470 and the first substrate 410; [0014, 0017, 0019]) is a/the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Quirk et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Qian et al. discloses a device in Fig. 11.  However, the device of Fig. 11 differs from the claimed invention by not showing “wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer”  
Fig. 7 of Qian et al. shows an embodiment of the opening 519 etching through a donut hole of 829 of the metal line of the plurality of first metal lines (the center 209 of the 209s; [0035]).

The combination of Figs. 7 and 11 teach “wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer”, because Fig. 7 teach that there are at least two vertical sidewalls of the metal line of the metal line of the plurality of first metal lines (the center 209 of the 209s; [0035]) exposed in the opening and Fig. 11 shows that the exposed surfaces in the opening are in physical contact with the at least one diffusion barrier layer 931 (see Fig. 8, [0036]).
Regarding claim 3, Qian et al. teach the apparatus of claim 1, wherein a subset of the plurality of insulating liners (521) extends over a backside of the first substrate (205; Fig. 11).
Regarding claim 4, Qian et al. teach the apparatus of claim 1, wherein the conductive plug (1033) extends between two of the plurality of first metal lines (209) in the first semiconductor chip (203; see Fig. 11).
Regarding claim 6, Qian et al. teach wherein the insulating liner (521) comprises an oxide layer (521 of oxide; [0030]).
Qian et al. do not teach the plurality of insulating liners comprises an oxide layer and a nitride layer.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]) comprises an oxide layer (466 of silicon oxide; Fig. 1; [0019]) and a nitride layer (464 of silicon nitride; [0019]).

Regarding claim 7, Qian et al. teach the apparatus of claim 1, wherein the conductive plug (1033) electrically couples one of the plurality of first metal lines (209) in the first semiconductor chip (203) to one of the plurality of second metal lines (109) in the second semiconductor chip (103).
Regarding claims 8 and 21, Qian et al. teach in Fig. 11, regarding claim 8, wherein one of the plurality of first metal lines (209) in the first semiconductor chip (203), and regarding claim 21, wherein the at least one diffusion barrier layer (931) extends along sidewalls of the opening (519; Fig. 11).
Qian et al. do not teach in Fig. 11, regarding claim 8, one of the plurality of first metal lines has a recess, and regarding claim 21, the at least one diffusion barrier layer extends along a sidewall and a bottom of the recess.
In the same reference of Qian et al., Qian et al. teach in Fig. 7, regarding claim 8, one of the plurality of first metal lines (the central 209) has a recess (a donut hole 829; [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al. and to include a donut hole in the first metal lines as taught by Qian et al., because this is one of the embodiments of how the conductive plug passing through the first metal lines as taught by Qian et al. ([0035]). 
claim 21, “the at least one diffusion barrier layer extends along a sidewall and a bottom of the recess”, because Fig. 11 teaches the at least one diffusion barrier layer (931) extends along sidewalls of the opening (519; Fig. 11) and Fig. 7 teaches that a sidewall (the left vertical sidewall) and a bottom (the bottom half of the right vertical sidewall) of the recess (829) is a portion of the sidewalls of the opening (519).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., Quirk et al. and Lin et al. as applied to claim 1 above, and further in view of Umebayashi et al. (US 2010/0238331).
Regarding claim 2, Lin et al. teach the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]).
Lin et al. do not teach further comprising a capping layer over the plurality of insulating liners.
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach further comprising a capping layer (insulating protective layer 66; Fig. 11, [0096]) over the plurality of insulating liners (63, 59; Fig. 11, [0094, 0093]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Quirk et al., Lin et al. and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]). 
Claim(s) 9-12, 15, 17, 19 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688) in view of Lin et al. (US 2014/0264911).
Regarding claim 9, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a bonded structure (101; [0022]) comprising a first semiconductor chip (203) and a second semiconductor chip (103), the first semiconductor chip (203) comprising a first substrate (205), one or more first dielectric layers (207) on the first substrate (205) and a first conductive interconnect (209; [0024]) in the one or more first dielectric layers (207), the second semiconductor chip (103) comprising a second substrate (105), one or more second dielectric layers (107) on the second substrate (105) and a second conductive interconnect (109; [0023]) in the one or more second dielectric layers (107), the one or more first dielectric layers (207) and the one or more second dielectric layers (107) being interposed between the first substrate (205) and the second substrate (105); a conductive plug (1033) electrically connecting the first semiconductor chip (203) to the second semiconductor chip (103), the conductive plug (1033) comprising: a first portion (the portion of 1033 inside 205) extending from a first surface (the bottom surface of 205) of the first substrate (205) toward a second surface of the first substrate (the top surface of 205), the first portion (the portion of 1033 inside 205) having a first width (the largest horizontal width of 1033); a second portion (the portion of 1033 from 205 to 209) extending from the second surface of the first substrate (the top surface of 205) to the first conductive interconnect (209), the second portion (the portion of 1033 from 205 to 209) having a second width (the middle horizontal width of 1033) less than the first width (the largest horizontal width of 1033); and a third portion (the portion of 1033 from 209 to 109) extending from the first conductive interconnect (209) to the second conductive interconnect (109), the third portion (the portion of 1033 from 209 to 109) having a third width (the smallest horizontal width of 1033) less than the second width (the middle horizontal width of 1033); a barrier layer (931; [0036]) lining sidewalls of the conductive plug (1033; see Fig. 11), the barrier layer (931) 
Qian et al. do not teach a second liner comprising a second dielectric material different from the first dielectric material, the second liner comprising a first portion and a second portion, the first portion of the second liner being interposed between the first liner and the first substrate, the second portion of the second liner extending along the first surface of the first substrate, the second liner having a second sidewall in physical contact with the barrier layer, the second sidewall of the second liner being coplanar with the first sidewall of the first liner, a topmost surface of the second liner being level with the topmost surface of the first liner.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a second liner (464; Fig. 1, [0019]) comprising a second dielectric material (silicon nitride; [0019]) different from the first dielectric material (the material of 466 which is silicon oxide; Fig. 1, [0019]), the second liner (464) comprising a first portion (a vertical portion of 464) and a second portion (a top horizontal portion of 464), the first portion of the second liner (a vertical portion of 464) being interposed between the first liner (466) and the first substrate (410; Fig. 1, [0014]), the second portion of the second liner (a top horizontal portion of 464) extending along the first 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
The combination of Qian et al., and Lin et al. teach “the second liner having a second sidewall in physical contact with the barrier layer, the second sidewall of the second liner being coplanar with the first sidewall of the first liner”, because, as shown in the modified Fig. 11 of Qian et al below illustrating the combination of Qian et al. and Lin et al., the combination shows the second liner (464 of Lin) having a second sidewall (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931) in physical contact with the barrier layer (931) and the second sidewall of the second liner (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931) being coplanar with the first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931).

    PNG
    media_image1.png
    111
    115
    media_image1.png
    Greyscale
[AltContent: textbox (First liner (466 of Lin))][AltContent: arrow][AltContent: textbox (Second liner
(464 of Lin))][AltContent: arrow][AltContent: textbox ((462 of Lin))][AltContent: arrow][AltContent: arrow]
Modified Fig. 11 of Qian et al. illustrating the combination of Qian et al. of Lin et al. by substituting 521 of Qian et al. with (462, 464 and 466) of Lin et al.
Regarding claim 10, Qian et al. teach the apparatus of claim 9, wherein the first liner (521) comprises an oxide material (521 of oxide; [0030]).
Regarding claim 11, Qian et al. teach the apparatus of claim 10.
Qian et al. do not teach the second liner comprises a nitride material.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the second liner (464) comprises a nitride material (silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality 
Regarding claim 12, Qian et al. teach the second surface of the first substrate (the top surface of 205 in Fig. 11).
Qian et al. do not teach wherein a bottommost surface of the second liner is level with the second surface of the first substrate.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach wherein a bottommost surface of the second liner (the surface of 464 at the bottom side of 464 in Fig. 1) is level with the second surface of the first substrate (the surface of 410 at the top side of 410 in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 15, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a first substrate (205; [0024]) having a first surface (the bottom surface of 205) and a second surface (the top surface of 205), the first surface (the bottom surface of 205) being opposite the second surface (the top surface of 205); a second substrate (105; [0023]) having a third surface 
Qian et al. do not teach a second liner between the first liner and the first substrate, a portion of the second liner extending along the first surface of the first substrate, a topmost surface of the second liner being level with the topmost surface of the conductive plug, a first 
 In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a second liner (464; Fig. 1, [0019]) between the first liner (466) and the first substrate (410; Fig. 1, [0014]), a portion of the second liner (a top horizontal portion of 464) extending along the first surface of the first substrate (the top surface of 410), a topmost surface of the second liner (464) being level with the topmost surface of the conductive plug (470; Fig. 1, [0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
The combination of Qian et al. and Lin et al. teach “a first sidewall of the first liner being coplanar with a second sidewall of the second liner, the first sidewall of the first liner and the second sidewall of the second liner facing the conductive plug, the conductive plug extending across an interface between the first liner and the second liner”, because, as shown in the modified Fig. 11 of Qian et al below illustrating the combination of Qian et al. and Lin et al., the combination shows a first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931) being coplanar with a second sidewall of the second liner (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931), the first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931) and the second sidewall of the second liner (the topmost right portion of the vertical sidewall of 

    PNG
    media_image1.png
    111
    115
    media_image1.png
    Greyscale
[AltContent: textbox (First liner (466 of Lin))][AltContent: arrow][AltContent: textbox (Second liner
(464 of Lin))][AltContent: arrow][AltContent: textbox ((462 of Lin))][AltContent: arrow][AltContent: arrow]
Modified Fig. 11 of Qian et al. illustrating the combination of Qian et al. of Lin et al. by substituting 521 of Qian et al. with (462, 464 and 466) of Lin et al.
Regarding claim 17, Qian et al. teach the apparatus of claim 15, further comprising a barrier layer (931; Fig. 11, [0036]) between the sidewall the conductive plug (1033; see Fig. 11) and the first liner (521; see Fig. 11).
Regarding claim 19, Qian et al. teach the apparatus of claim 15, wherein the first liner (521).
Qian et al. do not teach the first liner and the second liner comprise different materials.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 23, Qian et al. teach wherein the first surface of the first substrate (the bottom surface of 205).
Qian et al. do not teach the second portion of the second liner is spaced apart from the first surface of the first substrate.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the second portion of the second liner (a top horizontal portion of 464; Fig. 1, [0019]) is spaced apart from the first surface of the first substrate (the top horizontal surface of 410; Fig. 1, [0014])
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Claim 16Qian et al. and Lin et al. as applied to claim 15 above, and further in view of Umebayashi et al. (US 2010/0238331).
Regarding claim 16, Qian et al. teach the first liner (521), the second liner (521), and the conductive plug (1033).
Qian et al. do not teach further comprising a capping layer in physical contact with the topmost surface of the first liner, the topmost surface of the second liner, and the topmost surface of the conductive plug.
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach further comprising a capping layer (insulating protective layer 66; Fig. 11, [0096]) in physical contact with the topmost surface of the first liner (63; Fig. 11, [0094]), the topmost surface of the second liner (59; Fig. 11, [0093]), and the topmost surface of the conductive plug (through-connection conductor 64; Fig. 11, [0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al. and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. and Lin et al. as applied to claim 15 above, and further in view of Tsai et al. (US 2012/0292730).
Regarding claim 18, Qian et al. teach the first surface (the bottom surface of 205) of the first substrate (205) and the second liner (521).
Qian et al. do not teach further comprising an anti-reflection coating layer between the first surface of the first substrate and the second liner.
In the same field of endeavor of semiconductor manufacturing, Tsai et al. teach further comprising an anti-reflection coating layer (263; Fig. 6, [0020]) between the first surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al. and Tsai et al., and to include the ARC layer as taught by Tsai et al., because the ARC layer is needed in the photolithographic process during etching processes ([0021]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., Lin et al. as applied to claim 15 above, and further in view of Sim et al. (US 2010/0200833).
Regarding claim 20, Qian et al. teach wherein the first liner (521).
Qian et al. do not teach the first liner comprises an oxide material, and the second liner comprises a nitride material.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the first liner (466; Fig. 1, [0019]) comprises an oxide material (silicon oxide; [0019]), and the second liner (464; Fig. 1, [0019]) comprises a nitride material (silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. and Lin et al. as applied to claim 9 above, and further in view of Kagawa et al. (US 2013/0009321).
Regarding claim 22, Qian et al. teach wherein the first semiconductor chip (203) is a illumination sensor (imager chip; [0022]), and wherein the second semiconductor chip (103) is a 
Qian et al. do not teach an illumination sensor is a backside illumination sensor.
In the same field of endeavor of semiconductor manufacturing, Kagawa et al. teach an illumination sensor (810; Fig. 38, [0442]) is a backside illumination sensor ([0442]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al. and Kagawa et al. and to use a backside illumination sensor as taught by Kagawa et al., because Qian et al. teach the first semiconductor chip to be a illumination sensor ([0022]) but is silent about the type of the illumination sensor and Kagawa et al. teach that the illumination sensor can be a backside illumination type ([0442]). 

Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farooq et al. (US 2010/0264551) teach multiple semiconductor chips connected by TSVs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/17/2021